824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John R. DELAY, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
Appeal No. 87-3049.
United States Court of Appeals, Federal Circuit.
June 10, 1987.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and SMITH, Circuit Judge.
SKELTON, Senior Circuit Judge.

DECISION

1
The decision of the Merit Systems Protection Board (Board) dated March 6, 1986, affirming appellant's removal from his position by the agency for creating a disturbance in the work place, threatening a fellow employee, lying, and being absent from his job without approved leave (AWOL), is affirmed.

OPINION

2
Appellant's arguments are adequately treated in the presiding official's opinion.  We affirm on the basis of that opinion.